Case 1:19-cv-00609 ECF No. 1-2 filed 07/29/19 PagelD.9 Page 1 of 9

EXHIBIT A
Case 1:19-cv-00609 ECF No. 1-2 filed 07/29/19 PagelD.10 Page 2 of 9

STATE OF MICHIGAN

IN THE CIRCUIT COURT FOR THE COUNTY OF EATON

RAYMOND BABBITT,
Plaintiff,

-VS-

WESTFIELD INSURANCE COMPANY,

CASENO. 19-242-NF
HON, JANICE K. CUNNINGHAM

KAMIL GIRMA SEID and FILLA TRUCKING, LLC,

Defendants.

 

CHRISTOPHER TRAINOR & ASSOCIATES
CHRISTOPHER J. TRAINOR (P42449)

AMY J. DEROUIN (P70514)

Attomeys for Plaintiff

9750 Highland Road

White Lake, MI 48386

(248) 886-8650 / (248) 698-3321 -fax

amy.derouin@cjtrainor.com

 

 

LAW OFFICES OF RONALD M.
SANGSTER, PLLC

LEO E. JANUSZEWSKI (P44631)
Attorney for Defendant Westfield
315 North Main Street

Ann Arbor, MI 48104
734-926-0139 / 734-926-6222-fax
ljanuszewski(@sangster-law.com

FIRST AMENDED COMPLAINT AND JURY DEMAND

NOW COMES Plaintiff, RAYMOND BABBITT, by and through his attorneys

CHRISTOPHER TRAINOR & ASSOCIATES, and for his First Amended Complaint states the

following:

GENERAL ALLEGATIONS

 

1. The Plaintiff, RAYMOND BABBITT, is a resident of the Village of Vermontville,

County of Eaton, State of Michigan.

2. That Defendant, WESTFIELD INSURANCE COMPANY, is an insurer authorized to do

business in the State of Michigan and as such issues automobile insurance policies

throughout the State of Michigan, including the County of Eaton.

\M
(ane

G i} v ik
Case 1:19-cv-00609 ECF No. 1-2 filed 07/29/19 PagelD.11 Page 3 of 9

10.

11.

12,

The Defendant, KAMIL GIRMA SEID, is a resident of the City of Atlanta, County of
Fulton, State of Georgia.

That Defendant FILLA TRUCKING, LLC, is a domestic corporation that does business
throughout the State of Michigan, including the County of Eaton.

The amount in controversy in this cause exceeds Twenty Five Thousand ($25,000.00)
Dollars exclusive of costs, interest and attorney fees.

This lawsuit arises out of an automobile accident, which occurred at approximately 1:40
p.m., at the intersection of State Rd. and Muskgrove Hwy. in the Township of Sebewa,
County of Ionia, State of Michigan.

On November 8, 2018, at the time and place indicated in the above paragraphs of this
Complaint, Defendant Kamil Girma Seid was the operator and Defendant Filla Trucking,
LLC was the owner of a certain automobile, bearing license plate number WBD119.

On the above date, time, and place, the Plaintiff was the driver in a certain vehicle, bearing
license plate number DVH8439 traveling westbound on Muskgrove Hwy., in the Township
of Sebewa, County of Ionia, State of Michigan.

On this date, Defendant Kamil Girma Seid was operating a truck in a northbound manner,
approaching the intersection of State Rd. and Muskgrove Hwy. in the Township of Sebewa,
County of Ionia, State of Michigan, immediately prior to the time this accident occurred.
On the above date, time, and place, Kamil Girma Seid struck Plaintiffs vehicle in turn
causing grievous injuries to the Plaintiff.

COUNT I - BREACH OF NO-FAULT CONTRACT AS TO DEFENDANT
WESTFIELD INSURANCE COMPANY

The Plaintiff incorporates by reference the preceding paragraphs 1| through 10,

On November 8, 2018, the Plaintiff was struck by an automobile in the Township of
Case 1:19-cv-00609 ECF No. 1-2 filed 07/29/19 PagelD.12 Page 4 of 9

13.

14.

15.

16.

17.

Sebewa, County of Ionia, State of Michigan, and that by reason of said incident, Plaintiff
sustained personal injuries.

As a provision of the policy of insurance issued by Defendant WESTFIELD
INSURANCE COMPANY, the Plaintiff became entitled to receive various benefits
pursuant to the Michigan No-Fault Law.

Following the incident, the Plaintiff notified Defendant WESTFIELD INSURANCE
COMPANY of the incident and completed various forms and reports and otherwise
cooperated with Defendant WESTFIELD INSURANCE COMPANY and supplied the
Defendant WESTFIELD INSURANCE COMPANY with the terms as requested relating
to damages sustained, and which included medical information and Defendant
WESTFIELD INSURANCE COMPANY is aware of all the circumstances surrounding
the collision and the nature of the injuries sustained by the Plaintiff and has been supplied
with documentary evidence.

That Plaintiff became available for benefits under the policy and demand for payment of
such benefits has been made.

By reason of the incident, Plaintiff sustained injuries which required medical treatment,
rehabilitation treatment, nursing/attendant care, household replacement services,
prescription items and medical appliance, wage loss benefits, and other benefits under said
policy, and the Plaintiff remains so disabled and unable to perform he normal duties and
normal functions in a manner that he could prior to the incident.

Under the terms of the policy issued by Defendant WESTFIELD INSURANCE
COMPANY, it became the obligation of Defendant WESTFIELD INSURANCE

COMPANY to pay all the necessary medical and hospital expenses, including
Case 1:19-cv-00609 ECF No. 1-2 filed 07/29/19 PagelD.13 Page 5 of 9

18.

19.

20.

21.

prescriptions and medical appliance and reimburse the Plaintiff for all loss of wages less
fifteen (15%) percent and to make payment for personal services and household services
rendered on behalf of the Plaintiff, and to pay any attendant/nursing care for the benefit of
the Plaintiff and to pay for all other medical rehabilitation expenses incurred as a result of
the collision.
The Plaintiff has requested payment for all these expenses and Defendant WESTFIELD
INSURANCE COMPANY have denied payment in spite of numerous demands. The
monies are due and owing to Plaintiff from Defendant WESTFIELD INSURANCE
COMPANY.
Defendant WESTFIELD INSURANCE COMPANY’s refusal to make payment and to
pay benefits under the terms of the No-Fault policy is unwarranted and unreasonable, and
in violation of the terms of the contract, and the applicable statutes, and the Plaintiff
requests reimbursement for the expenses and items set forth herein, and further, requests
payment of actual attomey fees as may be allocated under the Michigan No-Fault Statutes,
and further requests payment for statutory interest as provided by the No-Fault Statute.

COUNT II - NEGLIGENCE OF DEFENDANT KAMIL GIRMA SEID
The Plaintiff incorporates by reference the preceding paragraphs 1 through 19.
Defendant KAMIL GIRMA SEID owed to the Plaintiff certain duties which the
Defendant KAMIL GIRMA SEID violated, and that the violation of these duties and
obligations consisted of the following acts of negligence and breaches of duties owed to the
Plaintiff:

a. Violation of Section 9.2327 of the Michigan Statutes Annotated, as amended, which

provides that any person driving a motor vehicle on a highway shall drive the same

at a careful and prudent speed, not greater than, nor less than is reasonable and
proper, having due regard to the traffic, surface, and width of the highway, and of
Case 1:19-cv-00609 ECF No. 1-2 filed 07/29/19 PagelD.14 Page 6 of 9

24.

any other conditions then existing, and no person shall drive any vehicle on a
highway at a greater speed within the assured clear distance ahead.

b. Violation of the duty to exercise reasonable care and caution, and to observe other
vehicles and pedestrians lawfully upon the roadway, particularly to the Plaintiff.

c, Violation of the duty to operate a motor vehicle so that collision with other vehicles
or pedestrians would not ensue, particularly to the Plaintiff.

d, Violation of the duty to operate a motor vehicle in such a manner as to maintain the
same under control, taking into account the grade of highway, general conditions
then existing, and to maintain the said vehicle so that it could be safely halted.

e. Violation of the duty to keep said motor vehicle under control at all times.

f, Violation of Section 9.2405 of the Michigan Statutes Annotated, as amended, which
provides that a person driving a vehicle on a highway shall equip his vehicle with

brakes adequate to contro! the movement of, and to stop and hold the said vehicle,

g. Violation of the duty to keep a proper lookout for traffic conditions then and there
existing, or while keeping said lookout, and failing to heed such conditions.

h. Violation of other duties not heretofore mentioned.

. The Plaintiff further states and alleges that at the time and place herein before set forth the

Defendant KAMIL GIRMA SEID did then and there negligently, carelessly, and without
due regard for the rights of the Plaintiff fail and neglect to operate his motor vehicle, as

required, and as specifically set forth in the preceding paragraph of this Complaint.

. As aconsequence of Defendant KAMIL GIRMA SEID negligence herein set forth, the

Plaintiff sustained serious and grievous injuries. The Plaintiff further sustained injuries
generally throughout his entire body, and sustained injuries and aggravations to pre-existing
conditions whether known or unknown at the time.

In addition to the physical and mental injuries suffered by Plaintiff, he has also incurred
damages both economic and non-economic in nature, including but not limited to lost
earnings, and non-economic damages including but not limited to pain, suffering, and loss

of normal function,
Case 1:19-cv-00609 ECF No. 1-2 filed 07/29/19 PagelD.15 Page 7 of 9

25. The injuries sustained by the Plaintiff constitute a serious impairment of body function, and

serious and permanent disfigurement.

COUNT III - OWNER'S LIABILITY AS TO DEFENDANT FILLA TRUCKING, LLC

26.

27,

28.

29,

VIOLATION OF MCR 257.401
The Plaintiff incorporates by reference the preceding paragraphs 1-25,
That Defendant FILLA TRUCKING, LLC owned the vehicle which was negligently
driven by Defendant KAMIL GIRMA SEID who had express or implied authority to
drive Defendant FILLA TRUCKING, LLC’S vehicle.
As a consequence of Defendant FILLA TRUCKING, LLC’S agent driver’s negligence
and violation of Michigan Statues in operating Defendant FILLA TRUCKING, LLC’S
truck with its express or implied consent, Defendant FILLA TRUCKING, LLC as owner
of said automobile is liable for Plaintiff's injuries pursuant to MCL 257.401,

As a direct and proximate result, Plaintiff sustained significant injuries.

COUNT IV - DECLARATORY RELIEF AS TO DEFENDANT WESTFIELD INSURANCE

30.

31.

32.

COMPANY
The Plaintiff incorporates by reference the preceding paragraphs 1 through 29.

An actual controversy exists between Plaintiff and Defendant WESTFIELD
INSURANCE COMPANY.
The Court must determine the following:
a. The applicability of the No-Fault Act to the Plaintiff's claims.
b. The amount of wage-loss benefits, replacement services expenses, medical
expenses, No Fault interest, actual attorney’s fees, or other benefits owed to
Plaintiff,
c. Whether, and in what amount any reduction set-offs, or rembursements may

be claimed by Defendant WESTFIELD INSURANCE COMPANY.
Case 1:19-cv-00609 ECF No. 1-2 filed 07/29/19 PagelD.16 Page 8 of 9

d. Other determinations, orders and judgments necessary to fully adjudicate the
rights of the parties,
WHEREFORE, Plaintiff, requests judgment against each Defendant in whatever amount in
excess of Twenty five Thousand ($25,000.00) Dollars as is found to be reasonable and just, plus

interest, costs and attorney fees so wrongfully sustained.

Respectfully submitted,

CHRISTOP pe TRAINOR & ASSOCIATES

i 3
\—_CHRISTGOPHER J. TRAINOR (P42449)
AMY J. DEROUIN (P70514)
Attorneys for Plaintiff
9750 Highland Road
White Lake, MI 48386
(248) 886-8650

 

Dated: May 14, 2019
AJD/lvp/sls
Case 1:19-cv-00609 ECF No. 1-2 filed 07/29/19 PagelD.17 Page 9 of 9

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF EATON
RAYMOND BABBITT,
Plaintiff,

yas CASE NO. 19-242-NF
HON. JANICE K. CUNNINGHAM

WESTFIELD INSURANCE COMPANY,
KAMIL GIRMA SEID and FILLA TRUCKING, LLC,

 

 

 

Defendants.
CHRISTOPHER TRAINOR & ASSOCIATES LAW OFFICES OF RONALD M,
CHRISTOPHER J. TRAINOR (P42449) SANGSTER, PLLC
AMY J. DEROUIN (P70514) LEO E. JANUSZEWSKI (P4463 1)
Attorneys for Plaintiff Attorney for Defendant Westfield
9750 Highland Road 315 North Main Street
White Lake, MI 48386 Ann Arbor, MI 48104
(248) 886-8650 / (248) 698-3321 -fax 734-926-0139 / 734-926-6222-fax
amy. derouin(@ejtrainor.com ljanuszewski@sangster-law.com

DEMAND FOR JURY TRIAL

 

 

NOW COMES Plaintiff, RAYMOND BABBITT, by and through his attomeys,
CHRISTOPHER TRAINOR & ASSOCIATES, and hereby makes a Demand for Trial by Jury in
the above-entitled cause.

Respectfully submitted,
CHRISTOPHER TRAINOR & ASSOCIATES

 

\_CHRISTOPHER J. TRAINOR (P42449)
AMY J. DEROUIN (P70514)
Attorneys for Plaintiff
9750 Highland Road
White Lake, MI 48386
(248) 886-8650
Dated: May 14, 2019
AJD/lvp/sls
